Citation Nr: 0718868	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran testified at a Board hearing 
via video conference in April 2006.


FINDING OF FACT

Tinnitus was not shown in service or for many years 
thereafter, and is not otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
September 2004, which was prior to the December 2004 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2004 letter, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Also in the September 2004 letter, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  VA also informed the veteran to send copies 
of any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Any defect in the timing of VCAA notice constitutes 
harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The first three elements were provided in the 
information noted above.  As far as any notice defect with 
respect to the disability rating or effective date, although 
the error is presumed to be prejudicial to the veteran, the 
Board finds it to be harmless error since the claim is being 
denied and there is no disability rating or effective date to 
be assigned.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant and 
affording him a VA examination during the pendency of the 
appeal.  In addition, the appellant testified at a Board 
video conference hearing in April 2006.  Accordingly, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the appellant and that no further 
action is necessary to meet the requirements of the VCAA.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran's service medical records, which include January 
1978, April 1978 and June 1979 audiological examination 
reports and a June 1979 Chamber Flight examination report, 
are devoid of complaints, treatment or diagnoses of tinnitus.  
These records do document the veteran's exposure to jet 
engine noise.

In July 2004, the veteran filed a claim for service 
connection for ringing in his ears.  He asserted that this 
disability began in May 1978.  

On a VA audiological questionnaire completed by the veteran 
in October 2004, the veteran was asked to "complete the 
following questions regarding your claim for tinnitus (noise 
in the ears such as ringing, buzzing, roaring, clicking, 
hissing, cricket sound, etc.)."  He was asked the following 
question:  "Tell us the date (month/year) that you began 
having symptoms of tinnitus (not when the symptoms became 
bothersome)."  The veteran reported the date as "1/1995".  
The veteran also reported that the tinnitus was constant.

During an October 2004 VA audiological examination, the 
veteran reported that he had worked in machining for the past 
15 years and was exposed to "CNC" machines, mills and 
grinders.  The examiner noted that constant tinnitus was 
reported to have its onset in 1995.  The veteran described 
the tinnitus as a high-pitched ringing sound primarily in his 
left ear.  The examiner stated that it was not as least as 
likely as not that tinnitus was related to military noise 
exposure due to the onset being approximately 14 years after 
service.

During a VA ear, nose and throat (ENT) examination in 
November 2004, the veteran reported that he had been exposed 
to loud jet noise during service and used ear protection, 
often wearing double ear protection.  He denied exposure to 
noise following service where his employment included working 
as a convenience store manager and in a machine shop.  He 
denied being issued ear protection or wearing ear protection 
in civilian life.  He relayed to the examiner that his 
tinnitus began 10 years earlier and was worse on the left 
side.  The examiner diagnosed the veteran as having tinnitus 
and opined that "[t]he onset of tinnitus makes it more 
likely than not that [the veteran's] tinnitus is not due to 
acoustic trauma and/or hearing loss which was suffered as a 
result of being exposed to jet noise."

In a notice of disagreement filed by the veteran in March 
2005, the veteran explained that the ringing in his ears 
began in service.  He went on to explain that the ringing in 
his ears "returned pretty much to normal" following service 
except for occasional ringing at night or when it was quiet.  
He said the ringing became constant about 10 years earlier 
which is what he reported to the ENT and audiological 
examiners.   

In April 2005, the RO requested an addendum medical opinion 
from the VA audiologist who evaluated the veteran in October 
2004.  The RO asked the audiologist to review the veteran's 
claims file, to include his March 2005 statement explaining 
that his tinnitus began in service, and opine as to whether 
it was at least as likely as not that the veteran's tinnitus 
was related to service noise exposure from working on the 
flight lines.  The examiner replied by stating that due to 
the discrepancies reported by the veteran as to when his 
tinnitus began, he was unable to resolving the issue without 
resorting to mere speculation.

In the substantive appeal filed in October 2005, as well as 
hearing testimony in April 2006, the veteran attempted to 
clarify the apparent discrepancy regarding the onset of his 
tinnitus.  He explained that he thought that ringing in his 
ears and tinnitus were two separate things.  He went on to 
explain that he thought ringing in the ears was normal and 
that tinnitus was another level of ringing, when it became 
bothersome.  Thus, he said he did not report the onset of 
tinnitus until 1995 because that is when his tinnitus 
worsened and was constant and became bothersome.  The veteran 
also testified that he had been issued both earplugs and 
muffs in service and advised to wear both, but he rarely wore 
both because it was too hard to hear anything.  

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that the ringing in his ears began in 
service and has continued ever since.  He states that the 
ringing worsened over the years and became constant in 1995.  
His service medical records, which document his jet noise 
exposure, are devoid of any complaint or notation regarding 
ringing in his ears.  The first notation of this disability 
is not until many years after service, in 2004.  It was at 
this time that the veteran filed a claim of service 
connection for ringing in his ears and was diagnosed by VA 
examiners as having tinnitus.  As far as a nexus between the 
veteran's presently diagnosed tinnitus and service, there is 
no positive medical nexus on file.  In fact, the only medical 
nexus opinion on file militates against a nexus.  In this 
regard, based on the veteran's verbal and written report in 
2004 that his tinnitus began in 1995, the VA audiological and 
ENT examiners opined that it was more likely than not that 
the veteran's tinnitus was not related to service.  

The veteran explained in his written statements in 2005 and 
hearing testimony in 2006 that he thought that the ringing in 
his ears in service was not the same as tinnitus and that 
such symptoms were not considered to be tinnitus until they 
became bothersome.  He went on to explain that it was not 
until 1995 that he realized the ringing had worsened and had 
become constant and therefore was tinnitus.  However, the 
veteran was specifically asked on the VA audiological 
questionnaire in 2004 to report the date that his tinnitus 
symptoms began, not when they became bothersome.  He wrote 
down a date of "1/1995".  His response on this 
questionnaire is thus inconsistent with his subsequent 
explanation that he did not report tinnitus symptoms until 
they became bothersome in 1995.  

There is another inconsistency in the claims file regarding 
the veteran's use of ear protection in service.  The veteran 
reported to the November 2004 VA ENT examiner that he often 
wore double ear protection in service, but later testified in 
April 2006 that although he had been issued both earplugs and 
muffs in service, he seldom wore both because it was too hard 
to hear anything.  In light of these inconsistencies, the 
Board finds that the veteran's explanation as to why he 
reported 1995 as the onset date of tinnitus as opposed to 
1978 to be of diminished credibility and probative value.  
Moreover, the fact that the veteran did not report the 
ringing in his ears in service despite undergoing 
audiological evaluations, regardless of whether he thought it 
was tinnitus or not, is evidence against his claim.  In 
short, the record lacks credible evidence of chronic tinnitus 
beginning in service or of continuous symptomatology since 
service.  38 C.F.R. § 3.303(b).

In order to afford the veteran every benefit in this case, 
the RO requested an addendum medical opinion from the October 
2004 VA audiological examiner.  The RO made this request in 
view of the veteran's March 2005 statement explaining why he 
reported having tinnitus since 1995 despite having it since 
service.  However, the VA audiological examiner replied in 
April 2005 that he was unable to offer such an opinion based 
on the discrepancies reported by the veteran regarding when 
his tinnitus began.  He said that to render such an opinion 
would be to resort to mere speculation.  

It should also be pointed out that the RO advised the veteran 
in a letter dated in September 2004 as to what type of 
evidence was needed to support his claim.  The veteran was 
specifically advised that medical records or medical opinions 
were required to establish a relationship between the 
disability and an injury, disease or event in military 
service.  There is no such evidence on file.  See 38 C.F.R. 
§ 3.303(d).

After considering the evidence in its entirety, including the 
fact that the medical evidence of record does not establish 
tinnitus until over two decades after service with an initial 
report of an onset date approximately one decade after 
service, and the absence of medical evidence relating the 
veteran's tinnitus to service, the Board finds that the 
preponderance of evidence is against the veteran's claim.  
Accordingly, the "reasonable doubt" doctrine is not for 
application in this case and the claim for service connection 
for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


